Case 4:20-cv-00837-SDJ Document 10-1 Filed 01/20/21 Page 1 of 2 PageID #: 71




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


POLY-AMERICA, L.P.


                   Plaintiff,,


       V.
                                                                 Case No. 4:20-cv-00837

API fNDUSTRlES , INC .,


                   Defendant.




DECLARATION OF DAVID ANDERSON IN SUPPOR OF MOTION TO DISMISS FOR
      LACK OF PERSONAL JURISDICTION AND IMPROPER VENUE


       I, David Anderson, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       I.       I am the Vice-President of API [ndustries, Inc. (" APJ "). I make this declaration in

support of API's motion to dismiss. This declaration is based upon my own personal knowledge

and familiarity with the facts and circumstances set forth herein.

       2.       API is a Delaware corporation whose principal place of business is in New York.

All direction , control and coordination of API's activities occurs in New York.

       3.       APT' s corporate headquarters and main factory are located at 2 Glenshaw Street,

Orangeburg, New York, l 0962 .

       4.       Regular meetings and all high-level decision-making stem out of the New York

headquarters.
Case 4:20-cv-00837-SDJ Document 10-1 Filed 01/20/21 Page 2 of 2 PageID #: 72




          5.         All documentation identifies APT ' s location as Orangeburg, New York, such as its

federal        and      state    government     filings ,   website,   and    contracts.   See,   e.g. ,

www.a lufplast ics.com/co ntact.

          6.         More than eighty five percent of APT's employees (410 employees) work in New

York.

          7.         APl' s corporate records are located in Orangeburg, New York.

          8.         All mail is sent to API' s offices in Orangeburg, New York.

          9.         API operates a manufacturing facility in Sulphur Springs, Texas, where less than

15 percent (approximately 70 employees) of APl ' s employees work.

          I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.
                                +~
          Executed thi s-<o' day of January, 2021




                                                                David Anderson




                                                        2
